DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-21, in the reply filed on 22 November 2021 is acknowledged.
Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, 11-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (US 6,070,916 A) in view of Kaufman (US 2,686,337 A).
Rowley discloses a forming assembly (title/abstract) comprising: 
a press block 10 including a main body and an extension 14 extending from the main body, the extension and the main body defining a holder recess 12 configured to receive at least a portion of a tube 37; and 
a forming block 11 cooperating with the press block, the forming block including a body defining a first recess 25 longitudinally aligned with the extension of the press block, the extension configured to position at least a portion of the tube within the first recess (FIG. 1-5, 4:38+).
Rowley does not appear to expressly disclose a second recess configured to receive a coupler, although a coupler 100 is suggested (FIG. 7-8; 7:56+).
However, Kaufman discloses a similar forming assembly for integrating a coupler 13 onto the end of a tube 12 by heating and forming the tube end (FIG. 4-4a, 6-6a; 2:39+, 4:59+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Rowley to include a recess for a coupler such that the tube 
Regarding claim 7, Rowley suggests the tube is comprised of cross-linked polyethylene (title/abstract).
Regarding claim 8, Rowley suggests the extension of the press block includes an end surface 18, a radial projection 16 is supported by an end of the tube, and the radial projection is configured to be engaged by the end wall of the extension and deformed by the first recess of the forming block (FIG. 1-5, 11-16).
Regarding claim 9-10, Rowley suggests an overmolded anchor fitting 80 cooperating with the coupling (FIG. 7-8, 9:15+)
Regarding claim 11, Rowley suggests the first recess includes a first opening on a surface of the first forming block and a second opening in communication with the second recess, the first opening being larger than the second opening (FIG. 1).
Regarding claim 12, Rowley suggests the first recess of the first forming block is conical in shape (FIG. 1, 11, 20).
Regarding claim 13, Rowley suggests the second opening has a diameter equal to or less than the diameter of a through-hole of the coupler (FIG. 1).
Regarding claim 14, Rowley and Kaufman suggests the coupler is a coupling nut (Rowley FIG. 7, Kaufman FIG. 4, 6).
Regarding claim 15, Rowley discloses a forming assembly (title/abstract) comprising:
a press block 10;
a forming block 11 cooperating with the press block;
wherein the press block 10 includes a main body and an extension 14 extending from the main body, the main body and the extension defining a recess 12 configured to receive at least a portion of a tube 37 formed of cross-linked polyethylene, the extension including an end surface; and 

Rowley does not appear to expressly disclose the tube including an anchor fitting overmolded to an end of the tube so that when the tube is received within the recess of the press block, the anchor fitting extends from the end surface of the extension or a second recess configured to receive a coupler, although a coupler 100 and overmolded anchor fitting is suggested (FIG. 7-8; 7:56+, 9:15+).
However, Kaufman discloses a similar forming assembly for integrating a coupler 13 onto the end of a tube 12 by heating and forming the tube end (FIG. 4-4a, 6-6a; 2:39+, 4:59+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Rowley to include a recess for a coupler such that an overmolded anchor of the tube end can be integrated with the coupler as suggested by Kaufman, in order to provide such an integrally molded coupler as desired in the art with expected results.
Regarding claim 18 or 20, Rowley suggests the press or forming block is manufactured as a single piece (FIG. 1).
Regarding claim 21, Rowley suggests the first conical recess of the forming block has a first opening on a surface of the forming block and a second opening in communication with the second recess and the first opening being larger than the second opening, wherein the second opening is equal to or less than the size of a through-hole of the anchor nut (FIG. 1).

2-6, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (US 6,070,916 A) in view of Kaufman (US 2,686,337 A) as applied to claim 1 or 15 above, further in view of Lum et al. (US 2004/0026819 A1).
Rowley does not appear to expressly disclose guide rods and corresponding apertures or that the press and forming blocks include two members fastened together.
However, Lum discloses a device for post-forming tubes which includes guide rods 108 with corresponding apertures 110 (FIG. 8-9, ¶ 46) and split dies secured by bolts in apertures (FIG. 6-7, ¶ 44).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Rowley to include the guide rods and split dies secured by bolts of Lum, because such a configuration would allow for greater degree of disassembly and ease of manufacturing the dies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin; Jonathan R. et al.
US 20180305930 A1
Rowley; William W.
US 6860524 B1
Baudin; Gilles
US 5935620 A
Svetlik; Harvey E.
US 4383966 A
Bunch; Robert E.
US 4108589 A
Dodgson; Roy Howard
US 4052990 A
Rowley; William W.
US 4316870 A
Buck; Basil Alfred
US 3599287 A
Rowley; William
US 5861200 A
Fritze; Karl
US 6857670 B2
Kawasaki; Minoru et al.
US 5683647 A
Taga; Jun et al.
US 5439259 A
Cotten; Roger C.
US 4152817 A
Morse; Phillip H. et al.
US 5078433 A
Rowley; William W.
US 5895695 A
Rowley; William W.
US 4525136 A
BERTRAND VOUMARD
US 3280423 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742